               Case MDL No. 2964 Document 65 Filed 09/02/20 Page 1 of 7




                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

 In re: SOCIETY INSURANCE COMPANY
 COVID-19 BUSINESS INTERRUPTION                          MDL No. 2964
 INSURANCE COVERAGE LITIGATION




        PLAINTIFFS’ INTERESTED PARTY RESPONSE TO ORDER TO SHOW
        CAUSE FOR TRANSFER AND COORDINATION OR CONSOLIDATION
                           UNDER 28 U.S.C. §1407


         The Whistler LLC and Sleeping Village, Inc. (“The Whistler and Sleeping Village

Plaintiffs”) by and through their undersigned counsel and pursuant to 28 U.S.C.§1407 and Rule

6.2(e) of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation

(“Panel”), respectfully submit the following interested party response to the Panel’s Order to

Show Cause as to why all COVID-19-related business interruption cases against Society

Insurance, Inc. (the “Society Actions”) should not be transferred and coordinated.

   I.      INTRODUCTION

        Twenty-one cases are pending against Society Insurance (“Society”). Seventeen are in the

Northern District of Illinois, two are in the Eastern District of Wisconsin, one is in the Middle

District of Tennessee, and one is in District of Minnesota. The Illinois cases are before seven

judges. There is a pending motion to relate all Northern District of Illinois cases against Society

before a single judge. See Big Onion Tavern Grp., LLC v. Society Ins., Inc., No. 1:20-cv-02005,

ECF Nos. 79, 87, 89, 91, 93, 95, 98-107). The Whistler and Sleeping Village Plaintiffs support

that motion.




                                                  1
              Case MDL No. 2964 Document 65 Filed 09/02/20 Page 2 of 7



   II.      CENTRALIZATION WILL PROMOTE SECTION 1407'S GOALS OF
            ENSURING THE JUST AND EFFICIENT CONDUCT OF THE ACTIONS
            AND AVOIDING INCONSISTENT OR CONFLICTING DETERMINATIONS

          28 U.S.C. §1407(a) provides, in relevant part:

                When civil actions involving one or more common questions of fact are
                pending in different districts, such actions may be transferred to any
                district for coordinated or consolidated pretrial proceedings. Such
                transfers shall be made by the judicial panel on multidistrict litigation
                authorized by this section upon its determination that transfers for such
                proceedings will be for the convenience of parties and witnesses and will
                promote the just and efficient conduct of such actions.

         “Centralization under Section 1407 is . . . necessary in order to eliminate duplicative

discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and

conserve the resources of the parties, their counsel and the judiciary.” In re High Sulfur Content

Gasoline Prod. Liab. Litig., 344 F. Supp. 2d 755, 757 (J.P.M.L. 2004); In re S. Pac. Transp.

Co. Emp’t Practices Litig., 429 F. Supp. 529 531 (J.P.M.L. 1977); see also In re Terrorist

Attacks on Sept. 11, 2001, 295 F. Supp. 2d 1377, 1378 (J.P.M.L. 2003). The litmus test of

transferability and coordination under Section 1407 is the presence of common questions of

fact. In re Fed. Election Campaign Act Litig., 511 F. Supp. 821, 823 (J.P.M.L. 1979); see also

In re Meridia Prod. Liab. Litig., 217 F. Supp. 2d 1377, 1378 (J.P.M.L. 2002);

         The Society Actions are particularly well suited for MDL treatment. First, the individual

cases share fundamental factual and legal questions. Society is a regional insurer that, to the

best of Whistler and Sleeping Village Plaintiffs’ knowledge, uses only a small number of

largely identical policy forms. Common questions exist as to Society’s uniform practices to

deny business interruption claims relating to stay-at-home orders intended to mitigate the

spread of COVID-19, and Society’s investigation, if any, into those claims.




                                                  2
            Case MDL No. 2964 Document 65 Filed 09/02/20 Page 3 of 7



       Second, centralization will also prevent duplicative discovery and inconsistent factual

and legal determinations. Society has already filed dispositive motions raising nearly identical

arguments as to why the insured’s claim is not entitled to be paid. Dispositive and other motions

filed by the parties in the Society Actions will therefore require the resolution of common issues

of fact and law. See, e.g., In re Oil Spill by “Amoco Cadiz” off the Coast of France on Mar. 16,

1978, 471 F. Supp. 473, 478 (J.P.M.L. 1979) (ordering centralization where actions “involve

common questions of fact”). It would be a waste of judicial resources to have essentially the

same issues decided by multiple different judges. Moreover, in response to Society’s motions,

the insureds will inevitably raise different arguments on the same legal issues. This situation

invites conflicting pretrial rulings relating to interpretation of the common insurance policy

language.

       Society asserts that this Panel’s denial of an industry-wide MDL suggests there are no

 common questions of fact. Society overreads this Panel’s decision. With respect to an insurer-

 specific MDL (as opposed to an industry-wide MDL), this Panel stated:

                [T]he arguments for insurer-specific MDLs are more persuasive. Such an MDL
               would be limited to a single insurer or group of related insurers and thus would
               not entail the managerial problems of an industry-wide MDL involving more than
               a hundred insurers. The actions are more likely to involve insurance policies
               utilizing the same language, endorsements, and exclusions. Thus, there is a
               significant possibility that the actions will share common discovery and pretrial
               motion practice. Moreover, centralization of these actions could eliminate
               inconsistent pretrial rulings with respect to the overlapping nationwide class
               claims that most of the insurers face. An insurer-specific MDL therefore could
               achieve the convenience and efficiency benefits envisioned by Section 1407.


 In re Covid-19 Bus. Interruption Prot. Ins. Litig., No. MDL No. 2942, 2020 U.S. Dist. LEXIS

 144446, at *6-7 (J.P.M.L. Aug. 12, 2020)




                                                 3
               Case MDL No. 2964 Document 65 Filed 09/02/20 Page 4 of 7



          Society further argues that because dispositive motions are pending in many of the cases

 against them, many of the claims will be resolved on the face of the pleadings, and that

 centralization is not appropriate for cases that are likely subject to early resolution. That

 argument also fails. In In Re: Uber Techs, Inc., the Uber defendants objected to centralization

 based on the asserted likelihood that their pending motions to compel individual arbitration

 would bring an early resolution to the cases. The Panel, in granting centralization, found that:

                  [S]uch an assessment of the merits of the actions is beyond the Panel’s authority.
                  Thus, where the litigation involves common factual questions, centralization
                  may be appropriate even though defendants predict that they will prevail on
                  dispositive motions prior to commencement of discovery. Centralization will
                  avoid inconsistent rulings on these and other common pretrial motions.

          In Re: Uber Techs, Inc., 304 F.Supp. 3d 1351, 1353 (J.P.M.L. 2018). Simply put,

centralization will promote efficiency by allowing common disputes related to the coverage and

standard contract provisions provided by Society’s policies to be argued before and resolved by

a single court.

   III.      THE PANEL SHOULD CENTRALIZE THE TWENTY-ONE CASES
             CONCERNING INSURANCE COVERAGE ISSUED BY SOCIETY
             INSURANCE (“SOCIETY ACTIONS”) IN THE U.S. DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS.
          A critical purpose of § 1407 transfers is to serve “the convenience of parties and

witnesses.” 28 U.S.C. § 1407. As an initial matter, most of the Society Actions are already

pending in the Northern District of Illinois. More importantly, the Panel has often stated that the

location of a proposed transferee district is an important consideration. Indeed, geographic

centrality is of considerable importance where, as here, no district stands out as the “focal point”

of a nationwide litigation. See, e.g., TJX Cos., Fair & Accurate Credit Transactions Act

(FACTA) Litig., 505 F. Supp. 2d 1379, 1380 (J.P.M.L. 2007) (selecting “centrally located”

district for “nationwide docket”); In re: Motor Fuel Temperature Sales Practices Litig., 493 F.

                                                   4
               Case MDL No. 2964 Document 65 Filed 09/02/20 Page 5 of 7



Supp. 2d 1365, 1367 (J.P.M.L. 2007) (selecting judge with “the time and experience to steer

[the] litigation” in a district that was “relatively conveniently located for many parties and

witnesses”).

        With respect to the Northern District of Illinois specifically, the Panel has consistently

held that Chicago’s geographically central location is a “reason commending transfer to the

Northern District of Illinois” if “litigation is nationwide.” In re: Folding Carton Antitrust Litig.,

415 F. Supp. 384, 386 (J.P.M.L. 1976); see also In re: “Factor VIII or IX Concentrate Blood

Prods.” Prods. Liability Litig., 853 F. Supp. 454, 455 (J.P.M.L. 1993) (“Chicago is a

geographically central location for this nationwide litigation”); In re: Air Fare Litig., 322 F.

Supp. 1013, 1015 (J.P.M.L. 1971) (“The geographical location of the transferee court is

especially relevant when counsel must travel from distant parts of the country. We think that the

Northern District of Illinois will be more convenient for counsel, and thus less expensive for

their clients, than either of the other proffered districts.”); In re: Butterfield Patent Infringement,

328 F. Supp. 513 (J.P.M.L. 1970) (transferring actions to the Northern District of Illinois because

“Chicago is geographically central”). It is also indisputable that the Northern District of Illinois

is an “accessible, urban district equipped with the resources that this complex docket is likely to

require.” In re: Comp. of Managerial, Prof’l & Technical Employees Antitrust Litig. 206 F.

Supp. 2d at 1376. Although many districts are in urban settings, no district thus far proposed is as

well equipped to manage the proposed MDL as the Northern District of Illinois. Chicago’s easily

accessible airports and geographic centrality make it the ideal location for managing this

nationwide litigation. In addition, Chicago is appropriate because Society is headquartered in

nearby Milwaukee, Wisconsin. Finally, the Northern District of Illinois has the requisite

resources and capacity to manage this proceeding. See, e.g., In Re: Navistar Maxxforce Engines


                                                   5
               Case MDL No. 2964 Document 65 Filed 09/02/20 Page 6 of 7



Mktg., Sales Practices & Prod. Liab. Litig., 67 F. Supp. 3d 1382, 1384 (J.P.M.L. 2014)

(recognizing that the Northern District of Illinois is “a convenient and accessible forum with the

resources to devote to [MDL proceedings]”). Finally, the vast majority of cases already filed are

filed in the Northern District of Illinois.

    IV.      CONCLUSION

          Centralization in the Northern District of Illinois will prevent duplicative discovery on

common questions of fact and law. It will further serve to avert inconsistent and conflicting

pretrial rulings, and conserve the resources of the parties, their counsel, and the judiciary. The

Northern District of Illinois offers a geographically central location that is convenient for the

parties and the witnesses and is the appropriate venue for this proceeding. The twenty-one cases

concerning insurance coverage issued by Society (“Society Actions”) should be centralized in

the U.S. District Court for the Northern District of Illinois.




Date: September 2, 2020                              Respectfully submitted,
                                                         /s/ Jay Angoff

 Gary M. Klinger                                       Jay Angoff
 gklinger@masonllp.com                                 jangoff@findjustice.com
 MASON LIETZ & KLINGER LLP                             Cyrus Mehri
 227 West Monroe St., Ste. 2100                        cmehri@findjustice.com
 Chicago, IL 60606                                     Joshua Karsh
 Tel.: 312-283-3814                                    jkarsh@findjustice.com
                                                       Ezra Bronstein
 Gary E. Mason                                         ebronstein@findjustice.com
 gmason@masonllp.com                                   MEHRI & SKALET, LLC
 Danielle L. Perry                                     1250 Connecticut Ave NW, Suite 300
 dperry@masonllp.com                                   Washington, DC 20036
 MASON LIETZ & KLINGER LLP                             Tel.: (202) 822-5100
 5101 Wisconsin Ave., NW Ste. 305                      Fax: (202) 822-4997
 Washington, DC 20016
 Tel.: 202-429-2290

                                                   6
             Case MDL No. 2964 Document 65 Filed 09/02/20 Page 7 of 7



 Fax.: 202-429-2294

 Jonathan Shub                                        Joel R. Rhine
 jshub@shublawyers.com                                jrr@rhinelawfirm.com
 Kevin Laukaitis, Esq.                                Martin A. Ramey
 Klaukaitis@shublawyers.com                           mjr@rhinelawfirm.com
 SHUB LAW FIRM LLC                                    Rhine Law Firm, P.C.
 134 Kings Hwy. E.                                    1612 Military Cutoff Road, Suite 300
 2nd Floor                                            Wilmington, North Carolina 28403
 Haddonfield, New Jersey 08033                        Tel: (910) 772-9960
 Tel.: 856-772-7200                                   Fax: (910) 772-9062


Attorneys for Plaintiffs The Whistler LLC and Sleeping Village, Inc




                                      PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on September 2, 2020, I caused the

accompanying Interested Party Response to be filed with the Court’s CM/ECF system, which

sends a service copy to all registered parties in the action at their associated email addresses.




Date: September 2, 2020                                Respectfully submitted,
                                                        /s/ Jay Angoff




                                                  7
